Citation Nr: 1626750	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-49 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for a sensorineural hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 2000 to March 2001 and on active duty from March 2003 to February 2004, with additional service in the Army Reserve. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing has been associated with the record.

When this case was before the Board in August 2015, it was remanded for further development.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In the August 2015 remand, the Board directed that the Veteran be provided another VA examination, to include an auditory brainstem response test.  It appears that the Veteran was scheduled for an examination with an auditory brainstem response test in January 2016.  According to the Medical Administrative Service, the Veteran did not appear for the examination; however, the Veteran submitted a statement in March 2016 indicating that he appeared for the appointment and underwent an examination but he believes that the resulting examination report should not be utilized because the examiner was biased, as evidenced by some of her comments to him.

In light of the fact that no report of the alleged examination is of record and the Veteran's objection to the examination that he says was performed in response to the Board's remand, the Board has determined that further development is required before the Board decides this appeal. 

In the prior remand, the Board also requested that outstanding VA audiometric results associated with audiometric testing conducted in April 2008, November 2008, March 2010, and February 2013 be obtained.  The audiometric results are still not of record.  Therefore, further development to obtain those records is also required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim, to include the April 11, 2008, November 10, 2008, March 19, 2010, and February 5, 2013 VA audiograms.  

2.  Determine if the Veteran underwent a VA examination of his hearing and/or an auditory brainstem response test in approximately January 2016.  If so, associate with the record the report or reports of the examination and/or brainstem response test results.  

3.  Then, afford the Veteran an examination by an examiner with sufficient expertise, who has not performed a prior examination in this case, to determine the impairment associated with the hearing loss disability.  The examination must include an auditory brainstem response test, if possible.  

After examination and review of the record, the examiner must provide an opinion on the severity of the service-connected sensorineural hearing loss disability.  To the extent possible, the examiner should provide an explanation for the varying results of the testing performed by VA, private, and military medical professionals during the period of the claim.  The examiner should also provide an assessment of the effects of the Veteran's hearing loss disability on his ability to function in an occupational setting and on his daily activities.  

The rationale for all opinions expressed must be provided.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



